Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 29 Nov 21 have been fully considered but they are not persuasive.  The examiner notes the claim language includes language that does not distinguish/differentiate the claims from the prior art as noted below.  The examiner suggest if there are steps/features in the invention that are used that are not known/obvious to one of ordinary skill in the art to incorporate such feature(s) (e.g., coordinate conversion if there are steps/calculations that are performed that are unique). 

	Applicant’s Arguments:
	              
    PNG
    media_image1.png
    32
    216
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    495
    511
    media_image2.png
    Greyscale


	Examiner’s Response:
	a) …regarding coordinate conversion…
	The examiner disagrees.
	As noted in the rejection McPeters (para 19, 27 and 31) maintains/stores information (including coordinates) that associates physical spaces with objects to model the environment to determine the location of the user by resolving differences with the coordinates (objects/users position) that change in the environment.  Additionally, Davis also discloses where displays announce their coordinates (para 779) and the system builds a 3D map (transformation) of the display to include the location of each display elements and viewing angle in order to account for user’s position/orientation/pose/eye’s (point of focus) (para 584). 
	Additionally, as noted in the rejection Leech, discloses (para 100) using location(s)/coordinates of the display area and user to determine the distance of the user from the display and to adjust the display, size/resolution based upon distance and display size (para 105, 108). 
	Thus the combination clearly teaches/suggest the use of coordinates in a stored/present environment which is updated based upon moved objects and user movement to adapt the display and/or sound (Davis paras, 14, 15, 96) to the user location/orientation. 
 	(In the event the applicant deems their coordinate conversion involves steps/calculations that are not known, not obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, the examiner suggest adding such steps/calculations into the claims to expedite prosecution). 

	b) wherein the determining…
	The examiner disagrees. 
	McPeters (para 19, 27 and 31) maintains/stores information (including coordinates) that associates physical spaces with objects to model the environment to determine the location of the user by resolving differences with the coordinates (objects/users position) that change in the environment.  
The examiner notes Leech et al., US 20150264299, discloses that based upon a user entering or leaving a room (para 105, 108) and the size/distance of the display from the user determines the display setting/resolution etc…(64, 65, 70, 71, 76, 90, 93) 
	Where the display range for the audio/video devices is stored (para 105, 108) of Leech. 
	
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Regarding the “OFFICIAL NOTICES” not traversed:
	If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice.
	Thus based upon non-traversal, any OFFICIAL NOTICE taken is take to be admitted prior art. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 8, 10, 12-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US 20190121522,  McPeters et al., US 20200242797 and Leech et al., US 20150264299.
	In considering claim 1, 

    PNG
    media_image3.png
    465
    504
    media_image3.png
    Greyscale


	The examiner evidences Davis et al., US 20190121522.
	a) the claimed collecting…is met where a multimedia hub 201 (mapping imaging, interfacing and adaptive display system (Figs 1-2, para 309) is use which detects the position/location of the user in a particular room and also detects the behavior (as disclosed sitting, standing, gesture etc..) such as is the person standing (Fig 1), laying down (Fig 2) and detecting the head orientation and eye etc..(paras 561, 569, 812 and 892). Regarding the real environment, as noted by Davis the system may use passive (walls) or active displays (including TV’s) (paras 814, 869,  911), where the real environment is the various rooms (real rooms) and location of fur. 


    PNG
    media_image4.png
    664
    633
    media_image4.png
    Greyscale

	d) controlling the audio and video…is met where the content can be audio and/or video (paras 911-912) depending upon the devices available (TV audio and video), where the system can provide and receive audio via microphone and speakers (para 14, 96)

	The examiner notes McPeters et al., US 20200242797, disclose a system which (paras 19, 27 and 31) maintains/stores digital information (to include coordinates) that associates physical spaces with objects, to model every detail of the environment to include space, room and compartments where objects may be disposed, to determine the location of the mobile device/user (para 19), which allows for resolving of differences that change in a dynamic environment.
	The motivation to modify Davis with McPeters provides the advantages as noted above, the ability to track the user and provide a display/content which can be adjusted based upon a dynamic (changing) or static environment. 
	f)-g) collecting…as noted Davis discloses capturing images of the real environment to include any object (abstract, paras 7-8, 20), which includes the shape (para 03) , size, shape form orientation (para 561, 567, 605, 610, 614, 753, 786), to include location/orientation/position Additionally, McPeters discloses object recognition includes features to include edges, ridges (para 30).  AS noted the combination captures images/room data whether the user is in or not in the room, thus meeting the before collecting user information. Both Davis/McPeters display on an respective active and/or passive display information pertaining to user’s location/position and head and/or eye direction, where the environment modeling is based upon detected/capturing objects, furniture, devices, walls etc.. . (see abstract). 

	It is noted the combination above (Davis/Mcpeters) combination discloses the resolution and display parameters may be adjusted based upon your location/distance, however do not explicitly recite “display range” as claimed, where it is conventional in the art as evidenced by Leech et al., US 20150264299 (para 105 also paras 27, 31, 33, 48-49, 5153, 64-65, 70, 71, 76, 91, 93, 115) where a display based upon the user location can optimize the display using a max and min distance of the user and the size/capabilities of the audio video devices .
	The motivation to modify the above combination with Leech would provide the advantage(s) as noted above and thus be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	
	In considering claim 3, 
	Davis disclose that the system can image an area and perform image recognition to find persons in a field of view (para 876, 894), which is used to tailor/custom content based upon the person position/orientation and face/head detection/orientation as noted above (para 9). 
	In considering claim 5, 

    PNG
    media_image5.png
    170
    486
    media_image5.png
    Greyscale

	As noted in claim 1, Davis discloses performing facial recognition and determining the head and/or eye position of the user in displaying tailored content on respective passive (walls, ceilings..) or active displays (para 568, 844, 892).
	In considering claim 6, 
	a) determining according to the face pointing (see above claim 5),  where Davis determines the location and/or direction/orientation of the user/s head and/or eyes to display the contents on a passive (wall or ceiling) and/or active displays.  The display plane coordinate being based upon users location/distance from the display (para 785) where the coordinates of the display plane would be activated/used active and or passive device along with respective size/resolution based upon the display size and user location/distance from the display. 
	b) determining according to the distance… as noted by Davis (para 785, 821) the display properties (attributes) can change and be monitored with respect to distance.  

	In considering claim 7, 

    PNG
    media_image6.png
    141
    520
    media_image6.png
    Greyscale

	Davis discloses turning on/off devices based upon location/range, where when they are in range for activity they are turned on (para 866, 87). 
	The examiner notes the combination above does not disclose the well-known features of sleep (includes standby, power conservation) where conventionally it is known when a user is not using/not in the room etc…to power down (via sleep, standby, hibernate) to conserve power.  Conventionally, once a user is detected or control signal (remote signal, speech or person detected) systems are powered up based upon the user’s desires.
	Thus the examiner takes “OFFICIAL NOTICE” regarding such since it is known to conserve power, by maintain user detection (including speech, video/sensing or remote control received) to then power up the elements that have been placed in standby/sleep to allow the user to use such devices since they are now present, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 8, 
	Refer to claim 1. 
	Davis disclose the system can be implemented by a computer (para 938-940, 941, additionally McPeters also disclose the use of a processor/memory (computer (para 30). 

	Refer to claim 3, where the combination discloses detecting/tracking the user using coordinates either 2D or 3D of the user and the objects and devices. 
	In considering claim 12, 
	Refer to claim 5. 
	In considering claim 13, 
	Refer to claim 6. 
	In considering claim 14, 
	Refer to claim 7. 
	In considering claim 15, 
	Refer to claim 1, where the combination display information based upon user detection and/or voice or gesture commands.
	In considering claim 16, 
	Refer to claim 8. 
	In considering claim 18, 
	Refer to claim 3. 
	In considering claim 20, 
	Refer to claim 5. 





s 4, 11 and 19,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US 20190121522, McPeters et al., US 20200242797, and Leech et al., US 20150264299  and Haskin, US 8,983,383

	In considering claim 4, 

    PNG
    media_image7.png
    124
    504
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    85
    477
    media_image8.png
    Greyscale

	a) collecting as noted by Davis the system can receive/listen to voice/audio commands from the user using one or more microphones and/or speakers located in a room/setting (par 585, 812) which can be used to identify the user and output audio to the respective microphone and/or speakers (para 15) 
	b) determining as noted by Davis, the system can use the microphones and/or speakers to detect the voice of a user and to output audio based upon the location/position/identification of the user and audio devices (or A/V device) (para 15)>
	The examiner notes the combination above does not explicitly recite the strength of the voice, which is obvious to those of ordinary skill in the art where based upon capability, the closer a device is for receiving a voice/speech signal, the louder the speech/audio should be.

	The examiner incorporates Haskin, US 8,983,383 (DETX 59, claim 17) where the system determines the strength of the voice and determines the user location and determines which media device is closest to the user (Fig 1), thus being an obvious modification to one of ordinary skill in the art to incorporate in the above combination  before the effective filing date of the claimed invention for the advantage(s) as noted above. 
	In considering claim 11, 
	Refer to claim 4.
	In considering claim 19, 
	Refer to claim 4. 


    PNG
    media_image9.png
    824
    574
    media_image9.png
    Greyscale

. 


Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see cited references on attached form PTO-892.
	

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jeffrey Harold, can be reached at (571)272-7519.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send 
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.
/BRIAN P YENKE/Primary Examiner, Art Unit 2422